UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5667 Cabot Corporation (Exact name of registrant as specified in its charter) Delaware 04-2271897 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Two Seaport Lane Boston, Massachusetts 02210-2019 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (617)345-0100 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler o Non-accelerated filer o(Do not check if smaller reporting company) Smallerreportingcompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. As of August 1, 2016 the Company had 62,377,934 shares of CommonStock, par value $1.00 per share, outstanding. CABOT CORPORATION INDEX PartI. Financial Information Item1. Financial Statements (unaudited) Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2016 and 2015 3 Consolidated Statements of Comprehensive Income (Loss) for the Three and Nine Months Ended June 30, 2016 and 2015 4 Consolidated Balance Sheets as of June 30, 2016 and September 30, 2015 5 Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2016 and 2015 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 42 Item4. Controls and Procedures 43 PartII. Other Information Item1. Legal Proceedings 44 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item6. Exhibits 45 2 PartI. Financial Information Item1. Financial Statements CABOT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended June 30, Nine Months Ended June 30, (Inmillions,exceptper share amounts) Net sales and other operating revenues $ Cost of sales Gross profit Selling and administrative expenses 64 67 Research and technical expenses 13 15 40 44 Purification Solutions long-lived assets impairment charge (Note B) — — Purification Solutions goodwill impairment charge (Note B) — — Income (loss) from operations 83 ) ) Interest and dividend income 1 1 4 3 Interest expense ) Other income (expense) 3 (3 ) (8 ) (6 ) Income (loss) from continuing operations before income taxes and equity in earnings of affiliated companies 74 ) ) (Provision) benefit for income taxes ) 64 ) 47 Equity in earnings of affiliated companies, net of tax 1 1 2 4 Income (loss) from continuing operations 60 ) ) Income from discontinued operations, net of tax — 1 — 1 Net income (loss) 60 ) ) Net income attributable to noncontrolling interests, net of tax 4 2 12 7 Net income (loss) attributable to Cabot Corporation 56 ) 97 ) Weighted-average common shares outstanding: Basic Diluted Income (loss) per common share: Basic: Income (loss)from continuing operations attributable to Cabot Corporation $ $ ) $ $ ) Income from discontinued operations — — Net income (loss) attributable to Cabot Corporation $ $ ) $ $ ) Diluted: Income (loss) from continuing operations attributable to Cabot Corporation $ $ ) $ $ ) Income from discontinued operations — — Net income (loss) attributable to Cabot Corporation $ $ ) $ $ ) Dividends per common share $ The accompanying notes are an integral part of these consolidated financial statements. 3 CABOT CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) UNAUDITED Three Months Ended June 30, Nine Months Ended June 30, (Inmillions) Net income (loss) $ 60 $ ) $ $ ) Other comprehensive income (loss), net of tax Foreign currency translation adjustment (net of tax benefit of $-, $-, $- and $1) ) 18 5 ) Pension and other postretirement benefit liability adjustments Pension and other postretirement benefit liability adjustments arising during the period, net of tax — — (1 ) 21 Amortization of net loss and prior service credit included in net periodic pension cost, net of tax (1 ) — — 1 Other comprehensive (loss) income ) 18 4 ) Comprehensive income (loss) 46 ) ) Net income attributable to noncontrolling interests 4 2 12 7 Noncontrolling interests foreign currency translation adjustment, net of tax (3 ) — (5 ) (3 ) Comprehensive income attributable to noncontrolling interests, net of tax 1 2 7 4 Comprehensive income (loss) attributable to Cabot Corporation $ 45 $ ) $ $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 CABOT CORPORATION CONSOLIDATED BALANCE SHEETS
